DETAILED ACTION
Status of Claims
The status of the claims is as follows:
(a) Claims 1-11 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 01/26/2021. The Applicant’s Claims 1-11 remain pending. The Applicant amends Claims 1, 10, and 11. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 01/26/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception of a mental process without significantly more.

Analysis for Independent Claims 1, 10, and 11:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Independent claim 1 is directed to a service management system comprising of “a mobile information terminal,” “a data center,” and “circuitry.” The claim is directed to a machine (i.e., system), which is a statutory category. (Step 1: yes)
Independent claim 10 (and similarly claim 11) recite the steps of “transmitting the vehicle ID,” “reading from a user information table,” “managing the content of the service,” “reading from a license code table,” “reading from a vehicle information table,” and “associating the license code table.” The claims are directed to a completing a process (i.e., method). (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Independent claim 1, 10, and 11 recite in general the steps of “transmitting the vehicle ID from a vehicle to a mobile information terminal,” “transmitting the vehicle ID from the mobile information terminal to a data center,” “reading from a user information table stored in the memory,” “managing the content of the service,” “reading from a license code table,” “reading from a vehicle information table,” and “associating the license code table and the vehicle information with each other.”  
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper. Claims 1, 10, and 11 are directed to the judicial exception of a mental process. 
Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recite the additional elements of “a mobile information terminal,” “a data center,” and “circuitry” for performing the general steps of “transmitting the vehicle ID from a vehicle to a mobile information terminal,” “transmitting the vehicle ID from the mobile information terminal to a data center,” “reading from a user information table stored in the memory,” “managing the content of the service,” “reading from a license code table,” “reading from a vehicle information table,” and “associating the license code table and the vehicle information with each other.”  
The Examiner finds these elements (i.e., a mobile information terminal,” “a data center,” and “circuitry”) are generic processing circuitry for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is not integrated into a practical application.
Independent claim 10 recites the additional elements of “a non-transitory computer-readable medium storing a program causing a computer, which includes a memory... to execute a process,” for performing the general steps of “transmitting the 
	The generic processing circuitry (i.e., computer-readable memory, computer, and memory) is no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements with the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 10 is not integrated into a practical application.
Claims 11 recite the general steps of “transmitting the vehicle ID from a vehicle to a mobile information terminal,” “transmitting the vehicle ID from the mobile information terminal to a data center,” “reading from a user information table stored in the memory,” “managing the content of the service,” “reading from a license code table,” “reading from a vehicle information table,” and “associating the license code table and the vehicle information with each other,” without any other additional elements. These steps when viewed both as a whole and individually fail to have any additional limitations (generic or non-generic) which integrate the abstract idea into a practical application). Claim 11 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 1 and 10 fail to recite any additional elements viewed both individually and as a whole that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1 and 10 fail to claim anything significantly more than the judicial exception.
Claim 11 fails to recite any additional elements outside the various process steps. Thus, the steps fail to recite any additional elements viewed both individually and as a whole that amount to significantly more than the judicial exception. Moreover, the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claim 11 fails to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1, 10, and 11 are directed to the abstract idea of a mental process. Accordingly, claims 1, 10, and 11 are not patent eligible. 

Analysis for Dependent Claims 2-9:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-9 are directed to a service management system of claim 1. The claims are directed to a system, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-9 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-9 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-9 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-9 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-9 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-9 fail to claim anything significantly more than the judicial exception.

Conclusion:
Dependent claims 2-9 are directed to the abstract idea of a mental process. Accordingly, claims 2-9 are not patent eligible. Overall, claims 1-11 are not patent eligible.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. U.S. P.G. Publication 2016/0198002 (hereinafter, Penilla), in view of Harshbarger et al. U.S. P.G. Publication 2010/0228428 (hereinafter, Harshbarger), in further view of Carroll et al. U.S. P.G. Publication 2003/0097211 (hereinafter, Carroll).
Regarding Claim 1, Penilla teaches a service management system comprising: 
-a mobile information terminal configured to receive a vehicle ID transmitted from a vehicle to the mobile information terminal (mobile information terminal (e.g., computing device or mobile device) configured to receive vehicle ID from a vehicle, Penilla, Paragraphs 0019-0020 and Figures 2-8);
-a data center configured to receive the vehicle ID transmitted from the mobile information terminal, the data center includes memory (mobile terminal (e.g., computing device or mobile device) transmits to the data center (i.e., cloud system) the vehicle ID, wherein the data center has memory, Penilla, Paragraphs 0049-0051, 0096-0103, 0190, and Figures 2-8) that stores service information associated with a vehicle ID assigned to each vehicle and a user ID assigned to each user of the vehicle, the service information including content of a service to be provided to the user of the vehicle (cloud system (i.e., storage unit) stores service information associated with a vehicle ID and user ID assigned to each user of the vehicle (e.g., services can include information such vehicle manufacturer, type of vehicle, and cloud services to be provided to the user of the vehicle such as entertainment, refueling routing, and purchases, Penilla, Paragraphs 0049-0051, 0096-0103, 0190, and Figures 2-6); and …
(read from the cloud system to determine the services allowed for the set vehicle ID and user ID, for example user 1 login as CHILD is allowed the services of certain entertainment, refueling routing, and purchases, Penilla, Paragraphs 0049-0051, 0096-0103, 0190, and Figures 2-6),
…
--wherein the circuitry is further configured to read from a vehicle information table stored in the memory vehicle travel history information based on a vehicle identification number serving as a vehicle key (history usage of the vehicle can be stored in memory (e.g., cloud), wherein the information is stored based upon a vehicle identification number (i.e., vehicle key) within the cloud, Penilla, Paragraphs 0072 and 0049-0051), …
	It shall be noted that Penilla does manage a list of users, wherein the users can be customized (e.g., admin, child, business use, etc.) (Penilla, Paragraphs 0072-0103).	
However, Penilla does not specifically teach the system to include circuitry configured to read from a user information table stored in the memory.
	Harshbarger teaches a reading from a stored list (i.e., information table) the authorized users associated with each vehicle (e.g., forklift or truck), wherein the list can be stored in a server or type of network system (Harshbarger, Paragraphs 0067-0082). 

	It would have been obvious because having an authorized list of users for vehicles ensures only the correct users access the vehicle (e.g., certified to use to vehicle) (Harshbarger, Paragraphs 0067-0082).
	Moreover, Penilla and Harshbarger do not teach the system to include the circuitry is further configured to read from a license code table stored in the memory service information based on a license code serving as a code key and wherein the license code table and the vehicle information table are associated with each other based on the code key and the vehicle key.
	Carroll teaches a vehicle system wherein the system can store into memory a license code acting as a code key (Carrol, Paragraphs 0051 and 0058). Moreover, Carrol teaches that a license code (i.e., code key) is associated with a vehicle (e.g., such as a vehicle key as taught by Penilla in Paragraphs 0072 and 0049-0051) (Carrol, Paragraphs 0058-0061 and Figures 4 and 5).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Penilla to include the circuitry is further configured to read from a license code table stored in the memory service information based on a license code serving as a code key (as taught by Carrol) and wherein the license code table (as taught by Carrol) and the vehicle information 
	It would have been obvious because having a remote service provider (e.g., server) allows for a vehicle to purchase a license to access the data online properly (Carrol, Paragraphs 0005-0007 and Abstract).
Regarding Claim 2, Penilla, as modified, teaches the service management system according to claim 1, wherein the service includes a free service (free services being radio, seat settings, temperature settings which are stored in the cloud, Penilla, Paragraphs 0117 and 0150) and a paid service (automatic purchase settings (i.e., financial institution linking for automatic purchasing of fuel, streaming services, etc., Penilla, Paragraph 0084 and Figure 5).
Regarding Claim 3, Penilla, as modified, teaches the service management system according to claim 1, wherein the service information includes a period of validity of the service and contractor information of the service (service information includes a period of time the vehicle is used by the user profile (i.e., vehicle rented by user) and provides contractor information of the service (i.e., cloud keeps track of information of the vehicle and the user, whichever one is technically the contractor), Penilla, Paragraphs 0127-0129 and Figure 8).
Regarding Claim 4, Penilla, as modified, teaches the service management system according to claim 1, wherein the service information includes information on a supervisor of the vehicle (service information includes information of a supervisor (i.e., admin) of the vehicle, Penilla, Paragraphs 0096-0098 and Figures 2-3)
Regarding Claim 5, Penilla, as modified, teaches the service management system according to claim 1, wherein the service to be provided to the user of the vehicle includes a service available both through on-board equipment installed in the vehicle and through communication equipment that communicates with the vehicle (information provided to the user can be supplied through on-board equipment (e.g., vehicle display) or through communication equipment that communicates with the vehicle (e.g., user’s phone), Penilla, Paragraphs 1110-0112, 0144-0147, and Figure 8 and 13A).
Regarding Claim 6, Penilla, as modified, teaches the service management system according to claim 1, wherein the service information includes restriction information for restricting use of the service by the user (restricting services based on various considerations (e.g., not allowed to use the service at a certain time, travel restriction, or service not paid for, Penilla, Paragraphs 0071-0088).
Regarding Claim 7, Penilla, as modified, teaches the service management system according to claim 6, wherein the restriction information includes the number of users that use the service (restriction information can include the number of users (e.g., number of drivers) within the service, Penilla, Paragraphs 0071-0088 and 0124).
Regarding Claim 8, Penilla, as modified, teaches the service management system according to claim 6, wherein the restriction information includes at least one of the number of times, a duration, and a time range of the use of the service (restricting services based on various considerations (e.g., not allowed to use the service at a certain time, Penilla, Paragraphs 0071-0088)
Regarding Claim 9, Penilla, as modified, teaches the service management system according to claim 1, wherein the circuitry executes exclusive control, when the circuitry reads from memory the service information associated with one user ID in response to requests from communication equipment possessed by a plurality of the users (cloud system gives access of vehicle to a single user even when the requests may come from a plurality of users, Penilla, Paragraphs 0110-0112 and Figure 8).
Regarding Claim 10, Penilla teaches a non-transitory computer-readable medium storing a program causing a computer (computer readable memory which stores computer readable code for processing on a processor, Penilla, Paragraphs 0143-0144), which includes memory in which service information including content of a service to be provided to a user of a vehicle, a vehicle ID assigned to each vehicle, and a user ID assigned to each user of the vehicle are associated with each other, to execute a process, when the user of the vehicle uses the service (cloud system (i.e., storage unit) stores service information associated with a vehicle ID and user ID assigned to each user of the vehicle (e.g., services can include information such vehicle manufacturer, type of vehicle, and cloud services to be provided to the user of the vehicle such as entertainment, refueling routing, and purchases, Penilla, Paragraphs 0049-0051, 0096-0103, 0190, and Figures 2-6), the process comprising: 
-transmitting a vehicle ID from the vehicle to a mobile information terminal (mobile information terminal (e.g., computing device or mobile device) configured to receive vehicle ID from a vehicle, Penilla, Paragraphs 0019-0020 and Figures 2-8);
(mobile terminal (e.g., computing device or mobile device) transmits to the data center (i.e., cloud system) the vehicle ID, wherein the data center has memory, Penilla, Paragraphs 0049-0051, 0096-0103, 0190, and Figures 2-8):
… and managing the content of the service to be provided to the user of the vehicle (read from the cloud system to determine the services allowed for the set vehicle ID and user ID, for example user 1 login as CHILD is allowed the services of certain entertainment, refueling routing, and purchases, Penilla, Paragraphs 0049-0051, 0096-0103, 0190, and Figures 2-6)
-reading from a vehicle information table stored in the memory vehicle travel history information based on a vehicle identification number serving as a vehicle key (history usage of the vehicle can be stored in memory (e.g., cloud), wherein the information is stored based upon a vehicle identification number (i.e., vehicle key) within the cloud, Penilla, Paragraphs 0072 and 0049-0051), …
It shall be noted that Penilla does manage a list of users, wherein the users can be customized (e.g., admin, child, business use, etc.) (Penilla, Paragraphs 0072-0103).	
	However, Penilla does not specifically teach the medium to include reading from a user information table stored in the memory the service information associated with both the vehicle ID and the user ID.
	Harshbarger teaches a reading from a stored list (i.e., information table) the authorized users associated with each vehicle (e.g., forklift or truck), wherein the list can (Harshbarger, Paragraphs 0067-0082). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the medium of Penilla to include reading from a user information table stored in the memory the service information associated with both the vehicle ID and the user ID as taught by Harshbarger. 
It would have been obvious because having an authorized list of users for vehicles ensures only the correct users access the vehicle (e.g., certified to use to vehicle) (Harshbarger, Paragraphs 0067-0082).
Moreover, Penilla and Harshbarger do not teach the method to include reading from a license code table stored in the memory service information based on a license code serving as a code key and associating the license code table and the vehicle information table are associated with each other based on the code key and the vehicle key.
	Carroll teaches a vehicle system wherein the system can store into memory a license code acting as a code key (Carrol, Paragraphs 0051 and 0058). Moreover, Carrol teaches that a license code (i.e., code key) is associated with a vehicle (e.g., such as a vehicle key as taught by Penilla in Paragraphs 0072 and 0049-0051) (Carrol, Paragraphs 0058-0061 and Figures 4 and 5).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Penilla to include reading from a license code table stored in the memory service information based on a license code serving as a code key (as taught by Carrol) and associating the license 
	It would have been obvious because having a remote service provider (e.g., server) allows for a vehicle to purchase a license to access the data online properly (Carrol, Paragraphs 0005-0007 and Abstract).
Regarding Claim 11, Penilla teaches a service management method for managing service information including content of a service to be provided to a user of a vehicle, the method comprising: 
-transmitting a vehicle ID from the vehicle to a mobile information terminal (mobile information terminal (e.g., computing device or mobile device) configured to receive vehicle ID from a vehicle, Penilla, Paragraphs 0019-0020 and Figures 2-8);
-transmitting the vehicle ID from the mobile information terminal to a data center, the data center including memory (mobile terminal (e.g., computing device or mobile device) transmits to the data center (i.e., cloud system) the vehicle ID, wherein the data center has memory, Penilla, Paragraphs 0049-0051, 0096-0103, 0190, and Figures 2-8):
-associating a vehicle ID assigned to each vehicle with service information, and associating a user ID assigned to each user of the vehicle with the service information (cloud system (i.e., storage unit) stores service information associated with a vehicle ID and user ID assigned to each user of the vehicle (e.g., services can include information such vehicle manufacturer, type of vehicle, and cloud services to be provided to the user of the vehicle such as entertainment, refueling routing, and purchases, Penilla, Paragraphs 0049-0051, 0096-0103, 0190, and Figures 2-6); and 
…
managing the content of the service by providing the user of the vehicle with the service information associated with both the vehicle ID assigned to the vehicle and the user ID assigned to the user when the user of the vehicle uses the service (read from the cloud system to determine the services allowed for the set vehicle ID and user ID, for example user 1 login as CHILD is allowed the services of certain entertainment, refueling routing, and purchases, Penilla, Paragraphs 0049-0051, 0096-0103, 0190, and Figures 2-6)
-reading from a vehicle information table stored in the memory vehicle travel history information based on a vehicle identification number serving as a vehicle key (history usage of the vehicle can be stored in memory (e.g., cloud), wherein the information is stored based upon a vehicle identification number (i.e., vehicle key) within the cloud, Penilla, Paragraphs 0072 and 0049-0051), …
It shall be noted that Penilla does manage a list of users, wherein the users can be customized (e.g., admin, child, business use, etc.) (Penilla, Paragraphs 0072-0103).	
	However, Penilla does not specifically teach the medium to include reading from a user information table stored in the memory the service information associated with both the vehicle ID and the user ID.
	Harshbarger teaches a reading from a stored list (i.e., information table) the authorized users associated with each vehicle (e.g., forklift or truck), wherein the list can (Harshbarger, Paragraphs 0067-0082). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the medium of Penilla to include reading from a user information table stored in the memory the service information associated with both the vehicle ID and the user ID as taught by Harshbarger. 
It would have been obvious because having an authorized list of users for vehicles ensures only the correct users access the vehicle (e.g., certified to use to vehicle) (Harshbarger, Paragraphs 0067-0082).
Moreover, Penilla and Harshbarger do not teach the method to include reading from a license code table stored in the memory service information based on a license code serving as a code key and associating the license code table and the vehicle information table are associated with each other based on the code key and the vehicle key.
	Carroll teaches a vehicle system wherein the system can store into memory a license code acting as a code key (Carrol, Paragraphs 0051 and 0058). Moreover, Carrol teaches that a license code (i.e., code key) is associated with a vehicle (e.g., such as a vehicle key as taught by Penilla in Paragraphs 0072 and 0049-0051) (Carrol, Paragraphs 0058-0061 and Figures 4 and 5).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Penilla to include reading from a license code table stored in the memory service information based on a license code serving as a code key (as taught by Carrol) and associating the license 
	It would have been obvious because having a remote service provider (e.g., server) allows for a vehicle to purchase a license to access the data online properly (Carrol, Paragraphs 0005-0007 and Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667